

Exhibit 10.7
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is effective as of May 28, 2015 (the
“Effective Date”), by and among Orrstown Financial Services, Inc., a
Pennsylvania corporation (“Orrstown”), Orrstown Bank, a bank and trust company
organized under the Pennsylvania Banking Code of 1965 and a wholly owned
subsidiary of Orrstown (the “Bank”) (Orrstown and the Bank are hereinafter
collectively referred to as the “Employer”) and Robert G. Coradi, an adult
individual (the “Executive”).
BACKGROUND
Executive is currently employed with the Employer. The Employer now desires to
enter into a comprehensive Employment Agreement with the Executive (this
“Agreement”), addressing the terms and conditions of Executive’s employment,
including but not limited to the consequences if the Executive’s employment is
terminated for Good Reason or without Cause, each as defined herein. The
Executive desires to continue in the employment of the Employer, on the terms
and conditions contained in this Agreement. On the date hereof, the Employer and
Executive are also entering into a Change in Control Agreement (the “Change in
Control Agreement”) to provide certain rights and benefits to Executive in the
event of a change of control of Orrstown.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I. Capacity and Duties.
1.1    Continuation of Employment. The Employer hereby continues the employment
of the Executive, and Executive hereby agrees to continue Executive’s employment
by the Employer, for the period and upon the terms and conditions hereinafter
set forth. Executive acknowledges that the Employer has given Executive good and
valuable consideration for the execution of this Agreement and the restrictive
covenants contained herein, the sufficiency of which is acknowledged by
Executive.
1.2    Capacity and Duties.
(a)    Executive shall serve hereunder initially as Executive Vice President,
and thereafter during the term of this Agreement in such other or additional
positions as may be assigned by the Board of Directors of the Employer and/or
the Bank (collectively, the “Board”) or by the President and Chief Executive
Officer of the Employer acting on behalf of the Board. Executive shall perform
such duties and shall have such authority consistent with Executive’s position
as may from time to time reasonably be specified by the Board or by the
President and Chief Executive Officer acting on behalf of the Board. Executive
shall report directly to the Chief Executive Officer of the Employer and shall
perform Executive’s duties for the Employer principally at the Employer’s then
current headquarters, or at such other locations as may be determined by the
Board or by the President and Chief Executive Officer of the Employer acting on
behalf of the Board,



--------------------------------------------------------------------------------



except for periodic travel that may be necessary or appropriate in connection
with the performance of Executive’s duties hereunder. The terms and conditions
of this Agreement have been reviewed and approved by the Board’s Executive
Compensation Committee, and such Committee shall review the Agreement on a
three-year cycle, or more frequently, to assess the continuing appropriateness
of this Agreement in light of the then-current needs of the Employer. No change
in duties of Executive shall in any way diminish the Base Salary payable to him
or her pursuant to the provisions of Section 3 herein.
(b)    Executive shall devote Executive’s full working time, energy, skill and
best efforts to the performance of Executive’s duties hereunder, in a manner
that will faithfully and diligently further the business and interests of the
Employer, and shall not be employed by or participate or engage in or be a part
of in any manner the management or operation of any business enterprise other
than the Employer, (including, without limitation, participation by Executive on
any unaffiliated profit or non-profit board of directors) except: (i) upon the
prior written notice to and consent of Executive Committee of the Board or the
Chief Executive Officer, or (ii) solely as an investor in real or personal
property, the management of which shall not detract from the performance of his
duties hereunder; provided, however, that the engagement by Executive in any
such business activity shall at all times be in conformity with the Employer’s
Code of Ethics, as the same may be amended or supplemented from time to time.
Notwithstanding anything herein to the contrary, Executive shall terminate any
such activity upon thirty (30) days’ written request by the Employer.
ARTICLE II. Term of Employment.
2.1    Term. The term of Executive’s employment under this Agreement shall
commence on the Effective Date and continue for a three (3) year-period if not
sooner terminated or further extended pursuant to the terms of this Agreement
(such period, as earlier terminated or further extended, the "Employment
Period"). The Employment Period shall be extended automatically for one (1)
additional year on each anniversary of the Effective Date, unless either the
Employer or Executive gives contrary written notice to the other at least sixty
(60) days prior to the anniversary date. Upon the giving of notice of
non-renewal of the Employment Period, the Employment Period shall continue for a
two (2) year-period after the relevant anniversary date. It is the intention of
the parties that this Agreement continue until (i) the expiration date if either
party has given written notice to the other party of his or its intention not to
renew this Agreement as provided above or (ii) until the earliest of (a) the
voluntary termination of Executive’s employment with the Employer by Executive
other than for Good Reason (as defined in Section 4.2), (b) the voluntary
termination of Executive’s employment by Executive for Good Reason, (c) the
termination of Executive’s employment by the Employer for Cause (as defined in
Section 4.3), (d) termination of Executive’s employment by the Employer without
Cause, (e) termination of Executive’s employment with the Employer due to the
Disability (as defined in Section 4.4), (f) the termination of Executive’s
employment with the Employer due to his retirement upon attaining age 65 or (g)
the death of Executive.



--------------------------------------------------------------------------------



ARTICLE III. Compensation.
3.1    Basic Compensation. As compensation for Executive’s services hereunder,
the Employer shall pay to Executive a salary at an initial annual rate equal to
$204,750.00, payable in periodic installments in accordance with the Employer’s
regular payroll practices in effect from time to time. Executive’s annual
salary, as determined in accordance with this Section 3.1, is hereinafter
referred to as Executive’s “Base Salary.” For years subsequent to the initial
year of this Agreement, Executive’s Base Salary shall be set by the Employer at
an amount no less than the initial Base Salary. For each year in the Employment
Period, Executive shall be a participant in any bonus and/or incentive
compensation program for executives, including in particular any annual cash
bonus plan and/or equity-based long term incentive plan, that the Employer may
implement and administer from time to time during the Employment Period, and the
amount and form of such bonus and incentive compensation shall be determined
annually by the Employer consistent with its Board’s executive compensation
practices. References herein to the amount of Executive’s Base Salary or annual
cash bonus or cash incentive compensation shall be to the gross amount of such
compensation element, exclusive of any elective compensation deferral agreements
entered into by Executive from time to time. The determination of compensation
payable by the Employer hereunder shall be made by the Executive Compensation
Committee of the Board, or its designee, which shall perform an annual review of
this Agreement, the Employee’s performance with the Employer and compensation
payable hereunder. In such annual review, the Executive Compensation Committee
shall consider the recommendations of the Board. The results of such review,
including recommendation as to base salary adjustment and bonus, shall be
reported to the Board and shall be memorialized in the minutes of the meetings
of the Board or held in a confidential file by the Employer’s Human Resources
Department.
3.2    Employee Benefits. In addition to the compensation provided for in
Section 3.1, during the Employment Period, Executive shall participate in those
of the Employer’s broad-based employee retirement plans, welfare benefit plans,
and other benefit programs for which Executive is eligible under the terms of
the plan or program, on the same terms and conditions that are applicable to
employees generally. In addition, Executive may be eligible, as determined by
the Executive Compensation Committee of the Board from time to time, during the
Employment Period to participate in any of the Employer’s executive-only
retirement plan, deferred compensation plan, welfare benefit plan, or other
benefit programs, as and to the extent any such benefit programs, plans or
arrangements are or may from time to time be in effect during the Employment
Period.
3.3    Vacation and Leave. Executive shall be entitled to annual paid vacation,
leave of absence and leave for illness or temporary disability in conformity
with the Employer’s regular policies and practices, and any leave on account of
illness or temporary disability shall not constitute a breach by Executive of
Executive’s agreements hereunder.
3.4    Expense Reimbursement. During the term of Executive’s employment, the
Employer shall reimburse Executive for all reasonable expenses incurred by
Executive in connection with the performance of Executive’s duties hereunder in
accordance with its regular reimbursement policies as in effect from time to
time and upon receipt of itemized vouchers therefor and such other supporting
information as the Employer may reasonably require.



--------------------------------------------------------------------------------



ARTICLE IV. Termination of Employment.
4.1    Voluntary Termination or Age 65 Retirement. In the event Executive’s
employment is voluntarily terminated by the Executive other than for Good Reason
(as defined in Section 4.2), Employer shall not thereafter be obligated to make
any further payments hereunder other than amounts (including salary, expense
reimbursement, and employee benefits) accrued under this Agreement as of the
date of such termination in accordance with generally accepted accounting
principles. Except as otherwise provided herein, the Executive’s employment
shall, if not terminated prior thereto, shall terminate within thirty calendar
days following the Executive’s attainment of age 65 (“Retirement Date”);
provided, however, the date of such employment termination may be delayed for a
period not to exceed one year thereafter upon the approval by the Board of
Directors of the Employer of a postponement of such retirement date and a
written acceptance of such postponement by the Executive not less than 120 days
prior to such earlier date. Further, the parties may agree to additional one
year postponements in such Retirement Date upon mutual written agreement
annually thereafter. In the event Executive’s employment terminates due to
Executive’s retirement upon attaining age 65, the Employer shall be obligated to
pay Executive an amount equal to six months’ Base Salary [payable during such
six month period in accordance with the Employer’s normal payroll processing
intervals] at the rate in effect immediately prior to the date of termination,
together with a lump sum payment within thirty (30) days after Executive’s
termination date in an amount equal to 150% of the Employer’s actual premium
cost of providing group term life insurance coverage to Executive for the three
year period following Executive’s termination date, applicable expense
reimbursements and all accrued and unpaid benefits and vested benefits in
accordance with the applicable employee benefit plans. Upon making the payments
described in this Section 4.1, the Employer shall have no further compensation
obligation to Executive hereunder.
4.2    Termination for Good Reason: Termination Without Cause.
(a)    In the event:
(i)    Executive’s employment is terminated during the term hereof by Executive
for Good Reason (as defined herein) within two years of the initial existence of
the Good Reason condition; or
(ii)    Executive’s employment is terminated during the term hereof by the
Employer for any reason other than Cause (as defined herein):
then the Employer shall pay Executive in accordance with the Employer’s normal
payroll processing intervals an amount equal to the greater of (i) Executive’s
Base Salary for (A) six (6) months following such termination or (B) the
remaining duration of the Employment Period, and (ii) an amount equal to the
average annual cash bonus awarded to Executive over the past three calendar
years preceding the calendar year in which Executive’s termination of employment
is effective (exclusive of any election to defer receipt of compensation
Executive may have made) in accordance with the Employer’s normal payroll
processing intervals during such greater period of (A) or (B) above. Executive
shall also



--------------------------------------------------------------------------------



continue to be eligible to participate in the employee benefit plans referred to
in Section 3.2 for a period of six (6) months (continuing to pay the employee
portion of the premium costs for the active plan);Notwithstanding the foregoing,
if the applicable rules and regulations under Federal or Pennsylvania law
prohibit the Employer from providing Executive with the post-termination group
health or other benefits coverage, or if providing such coverage would subject
the Employer to penalties or excise taxes, then the Employer shall continue to
pay to the Executive the monthly amount equal to the COBRA premium amount being
paid by its former employees who are eligible for such COBRA participation or
other benefits coverage continuation, but the Employer shall not be required to
provide the Executive with enrollment and participation in the actual plans in
which the Employer’s employees are actually enrolled. Notwithstanding the
foregoing, in lieu of ongoing coverage under the group term life insurance
program, the Employer shall pay Executive a lump sum payment within thirty (30)
days after Executive’s termination date in an amount equal to 150% of the
Employer’s actual premium cost of providing group term life insurance coverage
to Executive for the three year period following Executive’s termination date.
If Executive is unable to continue to participate in any employee benefit plan
or program provided for under this Agreement, Executive shall be compensated in
respect of such inability to participate for a period of six (6) months through
payment by the Employer to Executive, of an amount equal to the cost that would
have been incurred by the Employer if Executive were able to participate in such
plan or program (less the employee portion of the premium costs for the active
plan) plus an amount which, when added to the Employer annual cost to the
Employer, would be sufficient after Federal, state and local income and payroll
taxes (based on the tax returns filed by Executive most recently prior to the
date of termination) to enable the Executive to net an amount equal to the
Employer annual cost to the Employer. The period of continued health coverage
required by Section 4980(B)(f) of the Internal Revenue Code of 1986, as amended
(“COBRA”) shall run concurrently with the coverage provided herein.
(b)    As used herein, Executive shall have “Good Reason” to terminate his or
her employment if one of the following conditions (i) through (iii) comes into
existence, Executive provides notice to the Employer of the existence of the
condition within 90 days of its initial existence, and the Employer fails to
remedy the condition within 30 days of receiving notice of its existence:
(i)    There has occurred a material breach of the Employer material obligations
under this Agreement by the Employer;
(ii)    The Employer, without Executive’s prior written consent, changes or
attempts to change in any material respect the authority, duties, compensation,
incentive compensation, benefits or other terms or conditions of Executive’s
employment, or Executive’s reporting structure, in a manner that is adverse to
the Executive; or



--------------------------------------------------------------------------------



(iii)    The Employer requires Executive to relocate his or her principal
business location 75 miles or more from the Employer’s then current
headquarters.
4.3    Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice of termination for Cause (as defined herein), in which
event the Employer shall not thereafter be obligated to make any further
payments hereunder other than amounts (including salary, expense reimbursement,
and employee benefits) accrued under this Agreement as of the date of such
termination in accordance with generally accepted accounting principles. As used
herein, “Cause” shall mean the following:
(a)    Executive shall have committed an act of personal dishonesty;
(b)    Executive’s willful misconduct;
(c)    the issuance of a final cease-and-desist order by a state or federal
agency having jurisdiction over the Employer or any entity which controls the
Employer to the extent such cease-and-desist order requires the termination of
Executive’s employment;
(d)    Executive’s breach of fiduciary duty;
(e)    Executive’s intentional failure to perform stated duties;
(f)    a material breach by Executive of any provision of this Agreement;
(g)    Executive’s willful violation of any law, rule or regulation that
constitutes a felony (other than traffic violations or similar offenses);
(h)    Executive shall have deliberately and intentionally refused or otherwise
failed (for reasons other than incapacity due to accident or physical or mental
illness) to perform Executive’s duties to the Employer, with such refusal or
failure continuing for a period of at least 30 consecutive days following the
receipt by Executive of written notice from the Employer setting forth in detail
the facts upon which the Employer relies in concluding that Executive has
deliberately and intentionally refused or failed to perform such duties; or
(i)    Executive’s conduct that brings public discredit on or injures the
reputation of the Employer, in the Employer’s reasonable opinion.
4.4    Benefits Following Death or Disability.
(a)    Following Executive’s total disability (“Disability”, as defined below)
or death during the term of this Agreement, the employment of the Executive will
terminate automatically, in which event the Bank shall not thereafter be
obligated to make any further payments hereunder other than amounts (including
salary, expense reimbursement, and employee benefits) accrued under this
Agreement or accrued or vested under the terms of any employee benefit plan, or
incentive and/or equity based long term incentive plan as of the date of such
termination in accordance with generally accepted accounting principles or as
otherwise specifically provided herein. For purposes



--------------------------------------------------------------------------------



hereof, “Disability” shall mean that the Executive, by reason of a medically
determinable physical or medical impairment that can be expected to result in
death or expected to last for a continuous period of at least twelve months, (i)
is unable to engage in any substantial gainful activity or (ii) has received
income replacement benefits for a period of at least three months under an
accident or health plan of the Employer.
(b)    
(i)    In the event of a termination of this Agreement as a result of
Executive’s death, the Employer shall, as soon as administratively practicable,
pay Executive’s designated beneficiaries an amount equal to six months’ Base
Salary at the rate and as required by Section 3.1 and in effect immediately
prior to the date of death, together with a lump sum payment in an amount equal
to 100% of the premium cost of COBRA continuation coverage under the applicable
health plan of the Employer or its Affiliates pursuant to Code Section 4980B for
Executive’s (i) surviving spouse for the period commencing as of the first day
of the first month next following Executive’s death and continuing for the
duration of the applicable COBRA continuation period and (ii) dependent children
for the period commencing as of the first day of the first month next following
Executive’s death and continuing until the earlier of (A) the duration of the
applicable COBRA continuation period, or (B) the date such dependent children
cease to be “qualifying children” under the Employer’s health plan, at the COBRA
rate then in effect as of the date of Executive’s death (as reasonably
determined by the Employer) (less the employee portion of the premium costs for
the active plan) and assuming an annual 10% increase in the amount of such COBRA
premium over the applicable periods of time described in this sentence. The
period of continued health coverage required by Section 4980(B)(f) of the
Internal Revenue Code of 1986, as amended (“COBRA”) shall run concurrently with
the coverage provided herein.] Executive’s dependents, beneficiaries and estate,
as the case may be, will also receive such survivor’s income and other benefits
as they may be entitled under the terms of the benefit programs, plans, and
arrangements described in Section 3.2 which provide benefits upon the death of
Executive.
(ii)    In the event of a termination of this Agreement as a result of the
Executive’s Disability, (A) the Employer shall pay Executive an amount equal to
six months’ Base Salary at the rate and as required by Section 3.1 and in effect
immediately prior to the date of Disability, together with a lump sum payment in
an amount equal to 100% of the premium cost of COBRA continuation coverage under
the applicable health plan of the Employer or its affiliates pursuant to Code
Section 4980B for Executive’s (i) individual coverage and that of his or her
spouse for the period commencing as of the first day of the first month next
following Executive’s termination as a result of Disability and continuing for
the duration of the applicable COBRA continuation period and (ii) dependent
children for the period commencing as of the first day of the first month next
following Executive’s termination as a result of Disability and continuing until
the earlier of



--------------------------------------------------------------------------------



(A) the applicable COBRA continuation period or (B) the date such dependent
children cease to be “qualifying children” under the Employer’s health plan, at
the COBRA rate then in effect as of the date of Executive’s termination as a
result of Disability (as reasonably determined by the Employer) (less the
employee portion of the premium costs for the active plan) and assuming an
annual 10% increase in the amount of such COBRA premium over the applicable
periods of time described in this sentence. The Employer shall also pay
Executive a lump sum payment within thirty (30) days after Executive’s
termination date equal to 150% of the Employer’s actual premium cost of
providing group term life insurance coverage to Executive for the three year
period following Executive’s date of Disability and (B) thereafter for as long
as Executive continues to be disabled, the Employer shall continue to pay an
amount equal to at least 60% of Base Salary in effect immediately prior to the
date of Disability until the earlier of Executive’s death or December 31 of the
calendar year in which Executive attains age 65, reduced by any disability
payments from any Employer provided disability insurance plans or programs and
any benefits payments received from the Federal Social Security or applicable
state disability benefits programs; and (C), to the extent not duplicative of
the foregoing, Executive shall receive those benefits customarily provided by
the Employer to disabled former employees, which benefits may include, but shall
not be limited to, life, medical, health, accident insurance and a survivor’s
income benefit. The period of continued health coverage required by Section
4980(B)(f) of the Internal Revenue Code of 1986, as amended (“COBRA”) shall run
concurrently with the coverage provided herein.
(iii)    For the purposes of (i) and (ii) above, Executive or Executive’s
dependents shall pay the same percentage of the total cost of coverage under the
applicable employee benefit plans as Executive was paying when Executive’s
employment terminated. The total cost of Executive’s continued coverage shall be
determined using the same rates for health, life and/or disability coverage that
apply from time to time to similarly situated active employees.
4.5    Death or Disability Following Termination of Employment. Executive’s
disability or death following Executive’s termination of employment pursuant to
Section 4.2 shall not affect Executive’s right, or if applicable, the right of
Executive’s beneficiaries, to receive the payments for the balance of the period
described in Section 4.2, nor will it affect the right of Executive or
Executive’s beneficiaries to receive the balance of any other payments due
hereunder and/or under the Change in Control Agreement.
4.6    Beneficiary Designation. Executive may, at any time, by written notice to
the Employer, name one or more beneficiaries of any benefits which may become
payable by the Employer pursuant to this Agreement. If Executive fails to
designate a beneficiary any benefits to be paid pursuant to this Agreement shall
be paid to Executive’s estate.
4.7    Preemptive Consideration. Notwithstanding anything to the contrary set
forth herein, if Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s, or any of its affiliates’,
affairs by a notice served under Section 8(e)(3) or (g)



--------------------------------------------------------------------------------



(1) of the Federal Deposit Insurance Act (12 U.S.C. 118 (e)(3) and (g)(1) or any
amendments or supplements thereto, the Employer’s obligations under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the
Employer may in its discretion (i) pay Executive all or part of the compensation
withheld while this Agreement’s obligations were suspended, and (ii) reinstate
(in whole or in part) any of its obligations which were suspended. If Executive
is removed or permanently prohibited from participating in the conduct of the
Employer’s, or any of its affiliates’, business affairs by an order issued by
the FDIC or SEC, or equivalent provisions relating to a regulator with
supervisory authority over the Employer or any of its affiliates, all
obligations of the Employer and any of its affiliates under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.
4.8    Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Employer, whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. §1828(k) and FDIC regulation 12 C.F.R.
Part 359, Golden Parachute and Indemnification Payments.




ARTICLE V. Restrictive Covenants and Clawback.
5.1    Confidentiality and Non-disclosure. Executive acknowledges a duty of
confidentiality owed to the Employer and shall not, at any time during or after
Executive’s employment by the Employer, retain in writing, use, divulge,
disclose, furnish, or make accessible to any person or entity, without the
express authorization of the Board or senior management of the Employer, any
trade secret, private or confidential information or knowledge of the Employer
or any of their affiliates learned, obtained or acquired by Executive while so
employed, including but not limited to, proprietary business information,
products, processes, services, formulas, materials and formulations, research
and development, techniques or know-how, financial records, sales records and
data, customer lists, customer contact information and customer preference
information, historical volumes, business strategies and competitive sales or
marketing strategies and trade secrets as defined by Pennsylvania law. All
computer software, business cards, customer lists, price lists, contract forms,
catalogs, books, records, files and know-how acquired while an employee of the
Employer are acknowledged to be the property of the Employer (or the applicable
affiliate) and shall not be duplicated, removed from the Employer’s possession
or made use of other than in pursuit of the Employer’s business. Upon the
termination of the employment hereunder, the Executive shall deliver to the Bank
all correspondence, reports, customer files, customer lists, office keys,
manuals, advertising brochures, sample contracts, price lists, employee lists,
prospective employee or customer lists, mailing lists, letters, records and any
and all other documents pertaining to or containing information relative to the
business of the Bank, and the Executive shall not remove any of such records
either during the course of employment or upon the termination thereof.



--------------------------------------------------------------------------------



Executive understands that in the event of a violation of the provisions of this
Section 5.1, the Bank shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Section
5.1 shall be in addition to any legal or equitable remedies existing between
Executive, and shall not be construed as a limitation upon, or as alternative or
in lieu of, such remedies.
5.2    Intellectual Property Rights. Executive agrees that all literary work,
copyrightable material or other proprietary information or materials developed
by the Executive during the term of this Agreement and relating to, or capable
of being used or adopted for use in, the business of the Employer or any
Affiliates shall inure to and be the property of the Employer and Affiliates and
must be promptly disclosed to the Employer. Employee hereby transfers and
assigns to Employer all rights in and to such Intellectual Property. Both during
employment by the Employer and thereafter, the Executive shall, at the expense
of the Employer, execute such documents and do such things as the Employer
reasonably may request to enable the Employer or their nominee (i) to apply for
copyright or equivalent protection in the United States, Canada and elsewhere
for any literary work hereinabove referred in this paragraph, or (ii) to be
vested with any such copyright protection in the United States, Canada and
elsewhere.
5.3    Non-Competition and Non-solicitation.
(a)    Executive shall not, during the Employment Period and for a Restricted
Period (as defined below) after Executive ceases to be employed by or provide
service to Employer, directly or indirectly, be or become an officer, owner,
shareholder, general or limited partner, director or employee or agent of, or a
consultant to, or give financial or other assistance to, any person or entity
considering engaging in commercial banking or the provision of financial
products or services, or is so engaged, within an area having a seventy-five
(75) mile radius from the headquarters of Employer at the time Executive ceases
to be employed by Employer; provided such person or entity is engaged in a
business or activity which is substantially similar to the business or activity
in which Executive is engaged while employed by or providing service to
Employer. “Restricted Period” shall mean the longer of (i) six (6) months or
(ii) the length of time Executive is to receive payments under this Agreement
(or any applicable Change in Control Agreement); provided, however, that the
period under (ii) above shall not exceed twenty-four (24) months.
(b)    Executive shall not, during the Employment Period and for a period of
twelve (12) months after Executive ceases to be employed by or provide service
to Employer, directly or indirectly:
(i)    seek, in competition with the business of the Employer, to procure orders
from or do business with any customer of the Employer or its subsidiaries or
affiliates which Executive knew or should have known after reasonable inquiry
during the last ten years of Executive’s employment with Employer, or solicit on
behalf of a competitor any prospective customers who are or were identified
through leads developed during the last three years of Executive’s employment
with Employer, or divert or attempt to divert away from the Employer or its



--------------------------------------------------------------------------------



subsidiaries or affiliates, the business of any customer or business entity with
which the Employer or its subsidiaries or affiliates, did business;
(ii)    solicit or contact any person who is an employee of the Employer or its
subsidiaries or affiliates, with a view to the engagement or employment of such
person by a third party, or cause any person who is an employee of the Employer
to terminate his or her employment for the purpose of joining or becoming
employed by a third party;
(c)    seek to contract with or engage (in such a way as to adversely affect or
interfere with the business of the Employer or its subsidiaries or affiliates)
any person or entity who has been contracted with or engaged to provide goods or
services to the Employer or its subsidiaries or affiliates; or
(d)    engage in or participate in any effort or act to induce any of the
customers, associates, consultants, or employees of the Employer to take any
action which might be disadvantageous to the Employer or its subsidiaries or
affiliates;
provided, however, (i) that nothing herein shall prohibit the Executive and
Executive’s affiliates from owning, as passive investors, in the aggregate not
more than 10% of the outstanding publicly traded stock of any corporation so
engaged and (ii) in the event the Executive’s employment is terminated by the
Executive with or without Good Reason or by the Employer other than for Cause,
the non-competition covenants in this Section 5.3(a) shall apply.
For the purpose of Sections 5.2 and 5.3, the Employer shall be deemed to refer
to the Employer and all of their present or future affiliates.
5.4    Injunctive and Other Relief.
(a)    Executive acknowledges and agrees that the covenants contained herein are
fair and reasonable in light of the additional consideration paid hereunder,
which Executive acknowledges is adequate and sufficient consideration, and that
damages alone shall not be an adequate remedy for any breach by Executive of
Executive’s covenants which then apply and accordingly expressly agrees that, in
addition to any other remedies which the Employer may have, the Employer shall
be entitled to seek injunctive relief in any court of competent jurisdiction for
any breach or threatened breach of any such covenants by Executive without the
requirement of posting a bond. Nothing contained herein shall prevent or delay
the Employer from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the event of any breach or intended
breach by Executive of any of its obligations hereunder.
(b)    In the event Executive breaches Executive’s obligations under Section
5.3, the period specified therein shall be tolled during the period of any such
breach and any litigation seeking remedies for such breach and shall resume upon
the conclusion or termination of any such breach and any such litigation. The
remedies set forth in this Section are cumulative and in addition to any and all
other remedies available to the Employer at law or in equity.



--------------------------------------------------------------------------------



(c)    In addition to other remedies contained in this Agreement to which the
Employer may be entitled, the Employer shall receive attorney’s fees and any
other expenses incident to the maintenance of any action to enforce its rights
under this Agreement if such litigation is concluded or terminated, in whole or
in part, in the Employer’s favor.
5.5    Disclosure. Executive agrees to disclose the restrictive covenants
contained in Sections 5.2 and 5.3 of this Agreement to any prospective employer
prior to employment with the prospective employer both during his employment by
the Employer and for a period of one (1) year following termination of
employment with the Employer.
5.6    Clawback. Executive acknowledges that the Executive is subject to any
clawback policy that may be adopted by the Board. Absent any formal clawback
policy, the Executive agrees that Executive shall be required to forfeit and pay
back to the Employer any bonus or other incentive compensation paid to Executive
if: (a) a court makes a final determination that the Executive directly or
indirectly engaged in fraud or misconduct that caused or partially caused the
need to for a material financial restatement by the Employer; or (b) the
independent members of the Board determine that the Executive has committed a
material violation of the Employer the Code of Conduct.
ARTICLE VI. Miscellaneous.
6.1    Invalidity. If any provision hereof is determined to be invalid or
unenforceable by a court of competent jurisdiction, Executive shall negotiate in
good faith to provide the Employer with protection as nearly equivalent to that
found to be invalid or unenforceable and if any such provision shall be so
determined to be invalid or unenforceable by reason of the duration or
geographical scope of the covenants contained therein, such duration or
geographical scope, or both, shall be considered to be reduced to a duration or
geographical scope to the extent necessary to cure such invalidity.
6.2    Assignment: Benefit. This Agreement shall not be assignable by Executive,
and shall be assignable by the Employer only to any affiliate or to any person
or entity which may become a successor in interest (by purchase of assets or
stock, or by merger, or otherwise) to the Employer in the business or a portion
of the business presently operated by it. Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto and each of their respective
permitted successors, assigns, heirs, executors and administrators, including
the restrictive covenants of this Agreement.
6.3    Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service or registered or certified mail, postage prepaid, return receipt
requested or by telegram, fax or telecopy (confirmed by U. S. mail), receipt
acknowledged, addressed as set forth below or to such other person and/or at
such other address as may be furnished in writing by any party hereto to the
other. Any such notice shall be deemed to have been given as of the date
received, in the case of personal delivery, or on the date shown on the receipt
or confirmation therefor, in all other cases. Any and all service of process and
any other notice in any such action, suit or proceeding shall be effective
against any



--------------------------------------------------------------------------------



party if given as provided in this Agreement; provided that nothing herein shall
be deemed to affect the right of any party to serve process in any other manner
permitted by law.
(a)    If to the Employer:
Orrstown Bank
77 East King Street
Shippensburg, PA 17257
Attention: Director of Human Resources
(b)    If to Executive:
Robert Coradi
1009 Stonecroft Drive
Hanover, PA 17331
6.4    Entire Agreement and Modification. This Agreement and the Change of
Control Agreement between the parties, of even date herewith, constitutes the
entire agreement between the parties hereto with respect to the matters
contemplated herein and supersedes all prior agreements and understandings with
respect thereto. The Employer and Executive acknowledge and agree that the
restrictive covenants in Article V in this Agreement supersede and replace in
their entirety the restrictive covenants in any Restricted Stock Share Grant
Agreement between Orrstown and Executive entered into prior to the date of this
Agreement. Any amendment, modification, or waiver of this Agreement shall not be
effective unless in writing and agreed and executed by the Employer and
Executive. Neither the failure nor any delay on the part of any party to
exercise any right, remedy, power or privilege shall preclude any other or
further exercise of the same or of any other right, remedy, power, or privilege
with respect to any occurrence and such failure or delay to exercise any right
shall be construed as a waiver of any right, remedy, power, or privilege with
respect to any other occurrence.
6.5    Governing Law, Forum. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania (and United States federal law, to the extent applicable), without
giving effect to otherwise applicable principles of conflicts of law. All
actions hereunder shall be filed in the appropriate courts located in Cumberland
and Franklin Counties, Pennsylvania and Executive consents to venue and
jurisdiction therein.
6.6    Headings; Counterparts. The headings of sections and subsections in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute but one and the same Agreement.
6.7    Further Assurances. Each of the parties hereto shall execute such further
instruments and take such other actions as any other party shall reasonably
request in order to effectuate the purposes of this Agreement.
6.8    Attorneys’ Fees and Related Expenses. All reasonable attorneys’ fees and
related expenses incurred by Executive in connection with or relating to the
review and negotiation of



--------------------------------------------------------------------------------



this Agreement or, if Executive prevails in connection with enforcing
Executive’s rights under this Agreement, the enforcement by Executive of
Executive’s rights under this Agreement, shall be paid in full by the Employer.
6.9    Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in Section 4 herein or pursuant to the Change in
Control Agreement by seeking employment or otherwise and shall not be entitled
to set-off against the amount of any payments made pursuant to Section 4 herein
or pursuant to the Change in Control Agreement with respect to any compensation
earned by Executive arising from other employment.
6.10    Indemnification. Except to the extent inconsistent with the Employer’s
certificate of incorporation or bylaws, the Employer will indemnify the
Executive and hold Executive harmless to the fullest extent permitted by law
with respect to Executive’s service as an officer and employee of the Employer
and its subsidiaries, which indemnification shall be provided following
termination of employment for so long as Executive may have liability with
respect to Executive’s service as an officer or employee of the Employer and its
subsidiaries. The Executive will be covered by a directors’ and officers’
insurance policy with respect to Executive’s acts as an officer to the same
extent as all other officers of the Employer under such policies.
6.11    409A Safe Harbor. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Employer be obligated to commence payment or
distribution to the Executive of any amount that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A (“Section 409A”)
earlier than the earliest permissible date under Section 409A that such amount
could be paid without additional taxes or interest being imposed under Section
409A. The Employer and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the distribution provisions of Section 409A
and to cause any and all amounts due under this Agreement, the payment or
distribution of which is delayed pursuant to Section 409A, to be paid or
distributed in a single sum payment at the earliest permissible date under
Section 409A. Without limiting the generality of the foregoing, in the event
Executive is to receive a payment of compensation hereunder that is on account
of a separation from service, such payment is subject to the provisions of
Section 409A, and Executive is a key employee of the Employer, then payment
shall not be made before the date that is six months after the date of
separation from service (or, if earlier than the end of the six month period,
the date of the Executive’s death). Amounts otherwise payable during such six
month payment shall be accumulated and paid in a lump sum on the first day of
the seventh month. For purposes hereof, Executive is a key employee of the
Employer if, on his date of separation from service, the Employer is publicly
traded and he met the definition key employee found in Code Section
416(i)(1)(A)(i), (ii) or (iii) (disregarding Section 416(i)(5)) as of the last
day of the calendar year preceding the date of separation.
6.12    Non-Disparagement: Upon termination of employment hereunder, Executive
shall not malign, criticize or otherwise disparage Orrstown, the Bank or any of
their affiliates or any of their respective officers, employees or directors.



--------------------------------------------------------------------------------



6.13    Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits described are conditioned on
Executive’s execution and delivery to the Employer of an effective general
release and non-disparagement agreement in a form prescribed by the Employer
substantially in conformity with such agreement attached hereto as Annex A and
in a manner consistent with the requirements of the Older Workers Benefit
Protection Act and any applicable state law.
6.14    Other Rights. Nothing in this Agreement is intended to limit Executive’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of his/her employment under any group insurance plan, policy or
arrangement of the Employer in accordance with the terms of such plan, policy or
arrangement (b) elect COBRA benefits in accordance with the applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.
6.15    Survival. Notwithstanding anything to the contrary in this Agreement,
the parties agree that the Employee’s obligations under Article 5 of this
Agreement shall continue despite the expiration of the term of this Agreement or
its termination.
[Signature page follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
        


Robert G. Coradi______________________


Name: (“Executive”)


/s/ Robert G. Coradi____________________
Signature


ORRSTOWN FINANCIAL CORPORATION (“Orrstown”)


By: /s/ Joel R. Zullinger ______________________        
Name: Joel R Zullinger
Title:    Chairman of the Board of Directors




ORRSTOWN BANK (the “Bank”)


By: /s/ Joel R. Zullinger ______________________        
Name: Joel R. Zullinger
Title: Chairman of the Board of Directors



